Case: 18-11496      Document: 00515143691          Page: 1      Date Filed: 10/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-11496                                FILED
                                  Summary Calendar                        October 3, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CIRILO MANCILLA LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-188-1


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Cirilo Mancilla Lopez appeals the above-guidelines 36-month sentence
of imprisonment imposed following his guilty plea conviction of illegal reentry
in violation of 8 U.S.C. § 1326(a) and (b)(2). He contends that his sentence is
substantively      unreasonable       because     the     district     court         overlooked
considerations relevant to the need for adequate deterrence and clearly erred
in balancing the sentencing factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11496    Document: 00515143691    Page: 2   Date Filed: 10/03/2019


                                No. 18-11496

      We review the substantive reasonableness of a sentence, whether
imposed inside or outside the guidelines range, for abuse of discretion, giving
deference to the district court’s determination that the 18 U.S.C. § 3553(a)
sentencing factors justify the sentence. Gall v. United States, 552 U.S. 38, 51
(2007). Where a party has failed to preserve a specific argument regarding the
substantive reasonableness of the sentence, we review for plain error. See
United States v. Preciado-Delacruz, 801 F.3d 508, 511 (5th Cir. 2015). An
above-guidelines sentence “unreasonably fails to reflect” the § 3553(a)
sentencing factors if “it (1) does not account for a factor that should have
received significant weight, (2) gives significant weight to an irrelevant or
improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” United States v. Gerezano-Rosales, 692 F.3d 393, 400-01
(5th Cir. 2012) (internal quotation marks and citation omitted). A sentence is
not unreasonable merely because a different sentence might also have been
appropriate. See Gall, 552 U.S. at 51.
      Here, the district court determined that a sentence above the guidelines
range of 10 to 16 months of imprisonment was appropriate in light of Mancilla
Lopez’s criminal history and the fact that he had not been deterred by the 90-
month sentence on his most recent illegal reentry conviction.           Having
considered Mancilla Lopez’s preserved arguments regarding his family in
Mexico and his criminal history, as well as his unpreserved argument
regarding the district court’s comments about the 90-month sentence Mancilla
Lopez received for a previous illegal reentry conviction, we are not persuaded
that the district court reversibly erred. See Gall, 552 U.S. at 51; Preciado-
Delacruz, 801 F.3d at 511-12; Gerezano-Rosales, 692 F.3d at 400-01.
      AFFIRMED.




                                         2